Case 8:18-cr-00539-JSM-AAS Document 21 Filed 02/08/19 Page 1 of 4 PageID 34




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  UNITED STATES OF AMERICA

         v.                               CASE NO. 8:18-cr-539-T-30AAS

  JOSHUA KOEZENO


                            JOINT STATUS REPORT

         The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, files with this Court, pursuant to

  Fed. R. Crim. P. 17.1, the following status report. In response to the

  inquiries in the Court’s Pretrial Discovery Order and Notice of Trial and

  Status Conference of January 30, 2019 (Doc. 19), the United States herein

  states as follows:

         1.     Brief summary of the case’s status and number of remaining
                defendants (and the number of fugitives):

         On November 6, 2018, the grand jury indicted the defendant on the

  following charge: possessing with intent to distribute 50 grams or more of

  methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). Doc.

  1. The Court held his initial appearance and arraignment on January 30,

  2019. Doc. 11. The defendant is currently serving a state prison sentence,

  and the Court detained the defendant. Id. The case is currently on the
Case 8:18-cr-00539-JSM-AAS Document 21 Filed 02/08/19 Page 2 of 4 PageID 35




  Court’s March 2019 trial calendar. Doc. 19.

          2.    Possibility of a plea agreement as to each defendant:

          Based on communications with defense counsel, the United States

  understands that the defendant is currently still evaluating the discovery and

  how he plans to proceed in this case.

          3.    Number of days required for trial:

          The United States estimates that its case-in-chief will take two days.

  Defense counsel is still evaluating how long the defendant’s case-in-chief will

  take.

          4.    Pending motions, dates on which they were filed, and whether
                they are ripe for determination:

                There are no pending motions, but defense counsel plans to file

  an unopposed motion to continue.

          5.    Potential speedy trial problems:

          This case is on the Court’s March 2019 trial calendar, and there are no

  speedy trial problems.




                                           2
Case 8:18-cr-00539-JSM-AAS Document 21 Filed 02/08/19 Page 3 of 4 PageID 36




        The United States has consulted with counsel for the defendant, who

  agrees with the above information.

                                        Respectfully submitted,

                                        MARIA CHAPA LOPEZ
                                        United States Attorney


                                  By:   /s/ Taylor G. Stout____________
                                        Taylor G. Stout
                                        Assistant United States Attorney
                                        United States Attorney No. 171
                                        400 N. Tampa Street, Suite 3200
                                        Tampa, Florida 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-mail: taylor.stout@usdoj.gov




                                        3
Case 8:18-cr-00539-JSM-AAS Document 21 Filed 02/08/19 Page 4 of 4 PageID 37




  U.S. v. Koezeno                                  Case No. 8:18-cr-539-T-30AAS


                           CERTIFICATE OF SERVICE

         I hereby certify that on February 8, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

         Jason M. Mayberry, Esquire



                                            /s/ Taylor G. Stout____________
                                            Taylor G. Stout
                                            Assistant United States Attorney
                                            United States Attorney No. 171
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail: taylor.stout@usdoj.gov
